Citation Nr: 0336549	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lumbar spine 
disorder, claimed as lumbosacral strain.

3.  Entitlement to service connection for a chronic 
respiratory disorder, claimed as chronic bronchitis/residuals 
of pneumonia.

4.  Entitlement to service connection for chronic 
sinusitis/rhinitis.

5.  Entitlement to service connection for residuals of left 
upper back/neck trauma, claimed as cervical and thoracic 
spine disability.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for chronic headaches.

9.  Entitlement to service connection for facial acne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.


FINDING OF FACT

The veteran does not currently suffer from bilateral hearing 
loss disability for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that before this claim was 
filed, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With respect to the claim for service connection for 
bilateral hearing loss, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decision, Statement of the Case, and 
various correspondence and communication from the RO (in 
particular, a June 2001 letter and the December 2002 
Statement of the Case), the appellant has been notified of 
the law and regulations governing entitlement to the benefit 
he seeks, the evidence which would substantiate his claim, 
and the evidence which has been considered in connection with 
his appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim and he has been provided ample 
opportunity to submit information and evidence.  

Moreover, in the June 2001 letter, the appellant was advised 
as to what information he should provide and what information 
VA would obtain for him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, copies of the veteran's VA examination reports 
and treatment records have been associated with the claims 
file.  The Board notes that the appellant has not identified, 
and the record does not otherwise indicate, that any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim has not been obtained.  

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Analysis

The veteran claims entitlement to service connection for 
bilateral hearing loss.  In general, service connection may 
be granted for disability or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to disease or injury 
in service.  Id. at 160.

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records include his October 
1986 audiological examination upon enlistment, which 
indicated that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

00
-05
00
-05
LEFT

05
05
00
-05

The veteran's service medical records are silent with respect 
to complaints of or treatment for hearing loss and repeat 
audiological examinations conducted during his period of 
military service are silent with respect to findings of 
hearing loss in either ear.  These records also include a 
March 1998 report of audiometric examination which indicates 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
-05
10
00
LEFT

05
05
15
05


Upon VA fee basis audiometric evaluation in August 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
0
15
5
LEFT

5
5
25
15

The average puretone threshold was 7.5 decibels in the right 
ear and 12.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in each 
ear.

A review of the competent medical evidence of record fails to 
reveal any audiometric results indicative of either an in-
service or current hearing loss disability as defined by VA 
regulation.  The Board further emphasizes that service 
medical records, to include the report of examination at 
discharge, are negative for any documented hearing loss 
complaints or findings of hearing thresholds other than 
within the range of normal.  There is, in sum, no competent 
evidence of a current hearing loss disability as defined for 
VA compensation purposes.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board is bound by this regulatory definition of hearing 
loss for VA purposes.  Without medical evidence of current 
hearing loss disability as defined by this regulation, 
service connection cannot be awarded.  Should the veteran's 
hearing acuity decrease in the future as shown by 
audiological testing, he may always request that his claim be 
reopened.

The veteran has asserted that he incurred bilateral hearing 
loss during his period of active service.  As a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, the veteran does not suffer from hearing loss 
disability at this time as defined for VA compensation 
purposes.  The Court has indicated that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  To this extent, the appeal is denied.


REMAND

The veteran claims entitlement to service connection for a 
lumbar spine disorder, chronic respiratory disorder, chronic 
sinusitis/rhinitis, residuals of left upper back/neck trauma, 
left shoulder disability, bilateral knee disorder, chronic 
headaches, and facial acne.  The veteran was afforded VA 
examination for these disabilities in August 2001.  The 
examiner was requested to review the claims file, to include 
the veteran's service medical records which reflect that the 
veteran sought treatment for his claimed disorders, in 
connection with this examination.  The examination report, 
however, does not reflect that the claims file was reviewed 
by the examiner and references to the veteran's medical 
history are based on statements which he provided to the 
examiner.  Moreover, although the examination was conducted 
on August 3, 2001, it was necessary to dictate the 
examination report twice because the initial dictated report 
had been lost or erased.  Accordingly, the examination report 
available for review was dictated more than one month after 
the examination was conducted.  Accordingly, the veteran 
should be afforded another VA examination to determine the 
nature and etiology of his claimed disorders.  

In this regard, it is noted that the Court has held that 
where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  

Additionally, the VCAA directs that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2002); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the 
fulfillment of the duty to assist includes conducting a 
thorough and contemporaneous medical examination so that the 
evaluation of the claimed disability will be a fully informed 
one).  Given the evidence currently of record, the Board 
finds that the veteran should be afforded comprehensive 
examinations by the appropriate specialists to determine the 
nature and etiology of his claimed disorders.  

Although the Board regrets the delay in appellate review, the 
Court has made it clear that failure to adequately show 
compliance with VCAA notice requirements and Board failure to 
enforce compliance with such notice requirements is 
remandable error.  Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. Principi, 
and any other applicable legal precedent.  
In particular, the RO should ensure that 
the appellant is advised specifically of 
what he needs to establish his claim, 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  The appellant should 
be afforded the requisite period of time 
to respond.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints referable to his headaches, 
neck, shoulder, back, knees, skin, 
sinusitis/rhinitis, and respiratory 
disorder since 1999.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination by the appropriate 
specialists to determine the nature and 
etiology of his claimed disorders.  The 
claims folder must be made available to 
and reviewed by the examiners in 
conjunction with their examination of the 
veteran.  The examiner is requested to 
offer an opinion with supporting analysis 
as to whether it is at least as likely as 
not that any current findings of chronic 
headaches; disabilities of the neck, 
shoulder, back, and/or knees; facial 
acne; sinusitis/rhinitis; and/or 
respiratory disorders are related to his 
period of military service.  If it is 
determined that any of the veteran's 
claimed disorders existed prior to 
enlistment, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that the pre-
existing disorder was aggravated (a 
chronic worsening of the underlying 
condition versus temporary flare-ups of 
symptoms) as a result of disease or 
injury sustained during service and if 
so, whether such increase in severity was 
beyond the natural progress of the 
disease.  A complete rationale for all 
opinions expressed should be provided.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; 
however, the veteran is advised that failure to 
cooperate by reporting for an examination may 
adversely affect his claims.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



